Citation Nr: 0923762	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

On his December 2007 VA Form 9, the Veteran indicated that he 
wanted a hearing before the Board at the RO.  The Veteran was 
scheduled for a Travel Board hearing at the New York, New 
York RO on April 8, 2009.  He was informed of this hearing by 
letter from the RO dated in March 2009.  The Veteran 
submitted a statement dated March 10, 2009, indicating that 
could not attend the hearing on April 8, 2009, because he 
would be coming home from a trip that evening, and requested 
another Travel Board at a later date.  Thereafter, the 
Veteran submitted a letter dated April 13, 2009, to RO 
personnel in which he stated that, after the recent 
conversation, he wanted to, "withdraw from the hearing that 
was talked about."  Thus, based on this second 
communication, the Board concludes that the Veteran has 
withdrawn his request for a Travel Board hearing.  The Board 
notes that the Veteran's service representative did not 
request rescheduling of a Travel Board hearing in May 2009 
written argument before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).  


FINDING OF FACT

Hepatitis C was not present in service and is not 
etiologically related to service.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in June 2005, prior to the initial adjudication of the 
claim.

Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for hepatitis C.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim herein decided.  The 
Veteran's service treatment records (STRs) and service 
personnel records (SPRs) are on file.  Treatment records from 
the VA Medical Center (VAMC) in Brooklyn, New York have been 
obtained.  In addition, the Veteran was afforded a VA 
examination in August 2005.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks service connection for hepatitis C as 
reflected in his June 2005 claim and in his December 2007 VA 
Form 9.  STRs are negative for evidence of hepatitis.  The 
veteran was treated for urethritis on one occasion in March 
1953.  The report of the separation examination dated in 
September 1954 shows that the Veteran's abdomen and viscera 
were found to be normal on clinical evaluation.  The report 
does not note the presence of any tattoo.  

The Veteran was hospitalized in May and June 1955 at a VA 
facility for treatment of infectious hepatitis.  He appeared 
icteric.  This condition was noted to have improved by the 
time of discharge.  Many years later, he was found to be 
positive for hepatitis C as reflected in VA laboratory 
results dated in December 2003.  The laboratory results also 
show hepatitis A Ab as positive but hepatitis A Ab IGM was 
negative.  Hepatitis B testing was negative.  A July 2004 
gastroenterology report indicates that liver function testing 
was normal, there was good synthetic liver function and 
stigmata of liver disease was absent.  He was asymptomatic.  
The Veteran denied a family history of liver disease, 
intravenous drug use, blood transfusions, and intranasal 
cocaine use.  He reported that he obtained tattoos in 1994.  
Hepatitis C precautions were explained to the Veteran.  

The Veteran's June 2005 hepatitis risk factor questionnaire 
indicates that essentially his only risk factor was the 
tattoos.  

A VA examination report dated in August 2005 indicates that 
the Veteran did not know what type of hepatitis he had in 
1955.  Physical examination revealed no abdominal abnormality 
and no edema in the lower extremities.  Blood tests were in 
the normal range and did not show hepatitis.  There was no 
stigmata of liver disease, and the liver was functioning 
normally.  The examiner opined that while the cause of the 
yellow jaundice in 1955 is not obvious, the Veteran had no 
residual abnormality.  The examining physician further 
explained that while he tested positive for hepatitis C in 
December 2003, this positive test could be due to lab error 
since two repeated tests for RNA virus load for hepatitis C 
were negative in 2004 and 2005 and hepatitis C Ab test was 
negative in July 2005.  

In light of the above evidence, the Board concludes that the 
preponderance of the evidence is against this claim.  

Although the Veteran was treated for infectious hepatitis in 
1955 and had a positive laboratory result for hepatitis C in 
December 2003, the August 2005 VA examiner has indicated that 
there are no residuals of the 1955 infection and that the 
positive test in 2003 could have been false in light of the 
later negative tests.  The VA examiner found no evidence of 
hepatitis or any residual thereof.

The Board notes that the Veteran filed his current clam in 
June 2005.  At no time during the pendency of this claim has 
the Veteran been found to have hepatitis or any residual 
thereof.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
for service connection to be granted is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  Moreover, as 
discussed above, the August 2005 VA examiner found no 
evidence of hepatitis or any residual thereof.

In essence, the evidence of the existence of hepatitis C or 
any residual thereof during the pendency of this claim is 
limited to the Veteran's own statements.  

The Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
rendering a diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of reporting symptoms, but he is 
not competent to attribute his symptoms to hepatitis C or to 
render a diagnosis of hepatitis.

In view of the negative laboratory results in 2004 and 2005, 
the August 2005 VA examination report indicating that the 
Veteran does not have hepatitis C or any residual thereof, 
and the absence of any competent evidence of the presence of 
hepatitis C or any residual thereof during the pendency of 
this claim, this claim must be denied.  


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


